 Case 6:21-cv-06025-SOH Document 11               Filed 05/03/21 Page 1 of 2 PageID #: 34




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


JOHNSE DESMON GILL                                                                  PLAINTIFF

v.                                  Case No. 6:21-cv-06025

OUACHITA RIVER CORRECTIONAL UNIT
MEDICAL STAFF, et al.                                                            DEFENDANTS


                                            ORDER

       Before the Court is Plaintiff’s failure to obey a Court order and failure to prosecute this

case. Plaintiff, Johnse Desmon Gill, filed his Complaint pro se on February 25, 2021. (ECF No.

1). The Complaint was provisionally filed prior to a determination regarding Plaintiff’s status as

a pauper and service of process. Plaintiff did not submit an application to proceed in forma

pauperis (“IFP”).

       In an Order of the Court, Plaintiff was instructed to submit a completed in forma pauperis

(IFP) application for the Court’s review, or pay the filing and administrative fees, by March 17,

2021. (ECF No. 4). The Order states: “If the Plaintiff fails to file the completed IFP application

or pay the $402 by March 17, 2021, the complaint shall be dismissed, without further notice, for

failure to obey an order of the Court.” (ECF No. 4).

       The Order further notes that Plaintiff failed to submit pages two through four of his

complaint. For that reason, Plaintiff was directed to submit an Amended Complaint by March 17,

2021. (ECF No. 4). The Order states: “Failure to obey this Order shall result in the dismissal of

this Complaint.” Id.

       Although Plaintiff returned an IFP application, which has been granted (ECF No. 7),

Plaintiff has not returned an Amended Complaint as directed by the Court.
 Case 6:21-cv-06025-SOH Document 11                  Filed 05/03/21 Page 2 of 2 PageID #: 35




       On March 29, 2021, the Court entered an Order giving Plaintiff until April 19, 2021, to

show cause why this action should not be dismissed for failure to obey an order of the Court. (ECF

No. 8). Plaintiff has not returned an Amended Complaint and has not responded to the Court’s

Order to show cause.

       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). The Federal Rules of Civil Procedure specifically contemplate dismissal of a case on the

grounds that the plaintiff failed to prosecute or failed to comply with orders of the court. Fed. R.

Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating the district court

possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b), a district

court has the power to dismiss an action based on “the plaintiff's failure to comply with any court

order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

       Plaintiff has failed to obey an order of the Court and has failed to prosecute this case.

Therefore, pursuant to Federal Rule of Civil Procedure 41(b), the Court finds that Plaintiff’s

Complaint (ECF No. 1) should be and hereby is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 3rd day of May, 2021.

                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               Chief United States District Judge




                                                 2
